DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification appears to provide structural support and algorithms for implementing the means plus functions (fig. 3, UE, Transceiver, 310, RF Unit 314, Antenna 316, fig. 4, BS, and fig. 19, fig. 20, steps for the algorithms, section 0111-0149).


                                                       Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Claims 1-22 are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of contiguous subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of contiguous subframes, wherein the NPRS bitmap indicates a first subframe of the group of contiguous subframes, the first subframe including a first NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of contiguous NPRS subframes including the first subframe; and receiving, by the UE from the BS, a first positioning reference signal (PRS) based on the first indication and the second indication both indicating the first subframe”.

Claim 8 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious” a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of contiguous subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of contiguous subframes, wherein the NPRS bitmap indicates a first subframe of the group of contiguous subframes, the first subframe including a first NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of contiguous NPRS subframes including the first subframe; and receive, from the BS, a first positioning reference signal (PRS) based on the first indication and the second indication both indicating the first subframe”.

Claim 15 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of contiguous subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of contiguous subframes, wherein the NPRS bitmap indicates a first subframe of the group of contiguous subframes, the first subframe including a first NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of contiguous NPRS subframes including the first subframe; and means for receiving, from the BS, a first positioning reference signal (PRS) based on the first indication and the second indication both indicating the first subframe”.

Claim 21 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of contiguous subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of contiguous subframes, wherein the NPRS bitmap indicates a first subframe of the group of contiguous subframes, the first subframe including a first NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of contiguous NPRS subframes including the first subframe; and code for causing the UE to receive, from the BS, a first positioning reference signal (PRS) based on the first indication and the second indication both indicating the first subframe”.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473